DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 10/18/2022. Claims 1-21 are pending. Claim 21 is new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. [US 2012/0030513] in view of Miwa et al. [US 2015/0234618] and in further view of Cardente [US 7,359,927].
Claim 1 is rejected over Peng, Miwa and Cardente.
Peng teaches “An apparatus comprising: at least one processing device comprising a processor coupled to a memory;” as “Each replica server 125 may include a processor 220, circuitry and/or other hardware operable to execute computer-readable instructions.” [¶0020]
“determining whether the identified one or more groups are part of a group replication session;” as “A central management module, which may be referred to as a distributed integrity testing coordinator, may implement central management logic to coordinate at least two replica servers associated with the distributed application to perform integrity testing together for the whole distributed application. As such, the replica servers may act as a logical unit.” [¶0005]
 “performing the restore of the one or more applications to the specified remote copy utilizing the selected restore process.” as “The integrity testing procedure/mechanism may be used to guarantee that the application will run properly at the master server after the backed up or replicated data of the application is restored to the master server from the replica server.” [¶0002]
Peng does not explicitly teach responsive to determining that the identified one or more groups are part of the group replication session, selecting one of a set of two or more different types of restore processes for performing the restore of the one or more applications to the specified remote copy based at least in part on whether the identified one or more groups comprise one or more additional storage volumes other than the identified one or more storage volumes; and
the at least one processing device being configured to perform steps of: receiving a request to restore one or more applications, the request specifying one of a set of one or more remote copies of one or more storage volumes that store data of the one or more applications;
However, Miwa teaches “responsive to determining that the identified one or more groups are part of the group replication session, selecting one of a set of two or more different types of restore processes for performing the restore of the one or more applications to the specified remote copy based at least in part on whether the identified one or more groups comprise one or more additional storage volumes other than the identified one or more storage volumes; and” as “the state information represents a load on a plurality of resources that are used for the remote copy among the first storage apparatus and the second storage apparatus, and the processor is configured to, when the operation instruction instructs any of the restore and the pair creation, calculate an evaluation value of each of the first storage apparatus and the second storage apparatus based on the load on the plurality of resources and select a storage apparatus with a high evaluation value among the first storage apparatus and the second storage apparatus as the target storage apparatus.” [¶0300] (The recited portion refers to “any of the restore”, therefore multiple restore options are implied)
Peng and Miwa are analogous arts because they teach replication of data from the remote volumes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peng and Miwa before him/her, to modify the teachings of Peng to include the teachings of Miwa with the motivation of when executing an instruction for changing a configuration of a virtual storage apparatus during an inter-enclosure data migration of a storage apparatus that provides the virtual storage apparatus, an appropriate command can be issued to an appropriate storage apparatus. [Miwa, ¶0013]
The combination of Peng and Miwa does not explicitly teach the at least one processing device being configured to perform steps of: receiving a request to restore one or more applications, the request specifying one of a set of one or more remote copies of one or more storage volumes that store data of the one or more applications;
However, Cardente teaches “the at least one processing device being configured to perform steps of: receiving a request to restore one or more applications, the request specifying one of a set of one or more remote copies of one or more storage volumes that store data of the one or more applications;” as “Clearly there are two states that a remote copy can be in: Consistent: the remote copy is identical to the source data and therefore can be used to restore an application to its current state. Inconsistent: the remote copy does not match any previous state of the source data and therefore cannot be used to return an application to a valid state.” [Col 2, lines 36-44]
“analyzing the one or more applications to identify (i) the one or more storage volumes storing data for the one or more applications and (ii) one or more groups comprising the identified one or more storage volumes;” as “There is, however, a third intermediate state: Point-in-time Consistent: the remote copy is identical to the source data at some point in the past and can be used to return an application to a previously valid state. Essentially, a point-in-time consistent copy is an older version of the source data that has had an application's dependent writes up to some previous time applied to it in the correct order. A point-in-time consistent copy, therefore, can be used to return an application to the previously valid state it was in at the time represented by the point-in-time copy.” [Col 2, lines, 45-56]
Peng, Miwa and Cardente are analogous arts because they teach replication of data from the remote volumes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peng, Miwa and Cardente before him/her, to modify the teachings of combination of Peng and Miwa to include the teachings of Cardente with the motivation of periodic replication is performed that is able to maintain a point-in-time consistent remote copy of data in the presence of errors without any intelligence in the remote storage system. [Cardente, Col 5, lines 16-19]
Claim 2 is rejected over Peng, Miwa and Cardente.
The combination of Peng and Miwa does not explicitly teach wherein the one or more applications comprise at least a subset of a set of applications in an application environment.
However, Cardente teaches “wherein the one or more applications comprise at least a subset of a set of applications in an application environment.” as “Referring now to FIG. 1A, the sequence diagram of the transfer of the change sets of data C.sub.1-C.sub.n is shown, with time running from top to bottom. The diagram illustrates how the method applies the change sets C.sub.1-C.sub.n to the two remote copies of data.” [Col 6, lines 12-16]
Claim 3 is rejected over Peng, Miwa and Cardente.
Peng teaches “wherein the application environment comprises a production environment, and the set of applications comprise production applications in the production environment.” as “Under "normal operation," (i.e., operation of distributed application in which integrity testing is not performed, such as operation that would be expected in a production environment), replica servers 322, 324, 326 may replicate data for corresponding ones of master servers 302, 304, 306.” [¶0048]
Claim 4 is rejected over Peng, Miwa and Cardente.
Peng teaches “wherein the one or more groups comprise at least one of: one or more storage volume groups; one or more storage groups; one or more consistency groups; and one or more network attached storage (NAS) servers.” as “Replica servers 322, 324, 326 may be located nearby on the same subnet or at any distance over a WAN (wide area network) or other network communication link.” [¶0029]
Claim 15 is rejected over Peng, Miwa and Cardente under the same rationale of rejection of Claim 1.
Claim 18 is rejected over Peng, Miwa and Cardente under the same rationale of rejection of Claim 1.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. [US 2012/0030513] in view of Miwa et al. [US 2015/0234618] in further view of Cardente [US 7,359,927] and yet in further view of Fontanari Filho et al. [US 2020/0257567].
Claim 5 is rejected over Peng, Miwa, Cardente and Fontanari Filho.
The combination of Peng, Miwa and Cardente does not explicitly teach wherein analyzing the one or more applications comprises decomposing the one or more applications to generate a mapping of each of the one or more applications to the identified one or more storage volumes and associated group information.
However, Fontanari Filho teaches “wherein analyzing the one or more applications comprises decomposing the one or more applications to generate a mapping of each of the one or more applications to the identified one or more storage volumes and associated group information.” as “Aspects of the invention disclose methods, systems and computer readable media associated with receiving a candidate application, identifying components of the candidate application, analyzing the granularity of components, decomposing a component into sub-components; identifying cloud service provider offerings, mapping the cloud service provider offerings to a technology mapping database, collecting performance information on the cloud service provider offerings, estimating performance associated with deploying sub-components across cloud service provider offerings; and ranking the performance of different deployment scenarios.” [¶0003] 
Peng, Miwa, Cardente and Fontanari Filho are analogous arts because they teach replication of data from the remote volumes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peng, Miwa, Cardente and Fontanari Filho before him/her, to modify the teachings of combination of Peng, Miwa and Cardente to include the teachings of Fontanari Filho with the motivation of having a single source for their resources and avoiding the use of time and resources procuring cloud service resources. [Fontanari Filho, ¶0002]
Claim 6 is rejected over Peng, Miwa, Cardente and Fontanari Filho.
The combination of Peng, Miwa and Cardente does not explicitly teach wherein the mapping for a given one of the one or more applications maps the given application to one or more filesystems and one or more physical devices comprising the identified one or more storage volumes.
However, Fontanari Filho teaches “wherein the mapping for a given one of the one or more applications maps the given application to one or more filesystems and one or more physical devices comprising the identified one or more storage volumes.” as “Based on all information collected, the method will use the component technology breakdown and an internal technology offering mapping database to determine what options are available for breaking this application into smaller pieces (functions) and to be able to run it as a distributed set of functions.” [¶0026] 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. [US 2012/0030513] in view of Miwa et al. [US 2015/0234618], in further view of Cardente [US 7,359,927] and yet in further view of MAKI et al. [US 2011/0078494].
Claim 7 is rejected over Peng, Miwa, Cardente and MAKI.
The combination of Peng, Miwa and Cardente does not explicitly teach wherein determining whether the identified one or more groups are part of the group replication session comprises utilizing catalog information of a copy data management tool to identify replication session information associated with the identified one or more groups.
However, Maki teaches “wherein determining whether the identified one or more groups are part of the group replication session comprises utilizing catalog information of a copy data management tool to identify replication session information associated with the identified one or more groups.” as “The management-side catalog information 14 comprises a backup ID 1401, a Remote Cluster 1403, a replication group 1404, a host ID (from 1st to 2nd), and an active host ID 1407.” [¶0154]
Peng, Miwa, Cardente and MAKI are analogous arts because they teach replication of data from the remote volumes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Peng, Miwa, Cardente and MAKI before him/her, to modify the teachings of combination of Peng, Miwa and Cardente to include the teachings of MAKI with the motivation of identifying an active-state host computer and an inactive-state host computer based on an backup instruction that specifies a virtual host identifier, determines the need for the execution of a replication for disaster recovery use, and in a case where such a need exists, executes this disaster recovery replication in combination with a replication for backup use. [MAKI, ¶0008]
Allowable Subject Matter
Claims 8, 16 ,19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14, 17 and 20 are objected because they are dependent on objected claims with allowable subject matter.
Response to Arguments
Applicant's arguments filed on 10/18/2022 have been fully considered but they are not persuasive. Applicant’s main argument is: Peng in view of Miwa does not explicitly teach “two or more different type of restore process.” Examiner reviewed the Miwa reference and respectfully disagrees. In ¶0293 and as well as ¶0300 of specification, Miwa recites “when the operation instruction is an instruction of any of restore and pair creation of the remote copy”. The statement indicates there are plurality of restore process without elaborating any further detail of the restore process. Claim 21 of this instant application narrows down the restore process into “group replication and “non-group replication”. Examiner considers, narrowing the independent claims with the subject matter of claim 21 will make the claims allowable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132